Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0018] line 5 “fix” should be –fit--.
In the specification at paragraph [0022] line 6 “below” should be –above—since table 2 is presented previously in the specification.
In the specification at paragraph [0023] line 5 “upon fabric” should be –upon the fabric--.
In the specification at paragraph [0023] line 11 “s” should be –a--.
In the specification at paragraph [0024] line 1 –a—needs to be added before “programmable”.
In the specification at paragraph [0025] line 1 –a—needs to be added before “programmable”.
In the specification at paragraph [0027] line 1 –of—needs to be added before “women’s”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebermann (6,415,199).
The device as claimed is disclosed by Liebermann (Figure 2) with a waist measurement 12i corresponding to the top of the pants; an inseam measurement 14b corresponding to a length of the legs from a point where the two legs meet at the body to the bottom of the leg; a booty measurement 12f corresponding a measurement across the body at a widest point of the hips; and a thigh measurement 12d corresponding to a measurement of the width of each of the two legs at their widest 
point.
With respect to claim 2 Liebermann further discloses the waist, inseam, booty, and thigh measurements are specified in measuring units obtained by measuring a buyer.
With respect to claim 7 Liebermann discloses the method as claimed including the steps of obtaining a waist measurement 12i corresponding to the top of the pants; obtaining an inseam measurement 14b corresponding to a length of the legs from a point where the two legs meet at the body to the bottom of the leg; obtaining a booty measurement 12f corresponding a measurement across the body at a widest point of the hips; and obtaining a thigh measurement 12d corresponding to a measurement of the width of each of the two legs at their widest point; and constructing the pair of pants using the waist measurement (column 6 lines 14-22) , the inseam measurement, the booty measurement, and the thigh measurement; wherein the waist measurement, the inseam measurement, the booty measurement are obtained from a particular buyer of the pants.
With respect to claim 8 Liebermann further discloses the method as claimed (column 6 lines 14-22 in addition to inherent steps used to make pants) including the steps of determining a pants pattern for the pair of pants using the waist measurement, the inseam measurement, the booty measurement; cutting one or more pieces of fabric from a larger piece of fabric using the pants pattern; and combining the one or more pieces of fabric to construct the pair of pants.
With respect to claim 9 Liebermann discloses the method as claimed including the steps of the waist, inseam, booty, and thigh measurements are specified in measuring units obtained by measuring a buyer.
With respect to claim 15 Liebermann discloses the method as claimed including the steps of generating a unique pattern by a programmable computing device using the waist measurement, the inseam measurement, the booty measurement obtained from the particular buyer of the pants (column 6 lines 14-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (6,415,199) in view of McCormick (2005/0044732).
The device and method as claimed is disclosed by Liebermann as stated in the rejection recited above, but lacks the measurements being obtained by measuring a buyer pair of pants.  McCormick teaches using measurements obtained by measuring a buyer pair of pants known to fit in a desired manner (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the measurements at the locations specified by Liebermann by measuring a buyer pair of pants known to fit in a desired manner as taught by McCormick as an alternative means to obtain the desired measurements.
Claim(s) 4-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (6,415,199) in view of Kim (11,004,133).
The device and method as claimed is disclosed by Liebermann as stated in the rejection recited above, but lacks the measurements being obtained by using known measurements from a brand and size combination known by the buyer to fit in a desired manner or using measurements obtained by using multiple brand and size combinations known by the buyer to fit in a desired manner at different locations on the body of the user.  Kim teaches using fit characteristics of more than one known garment to determine a desired garment fit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple garments that fit in different areas (waist, booty, or thigh) and use the those known garments to obtain the measurements at the locations in Liebermann as taught by Kim to obtain a desired garment that fits in all areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855